Citation Nr: 1439516	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO. 11-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a head injury, to include post-concussion syndrome.

2. Entitlement to service connection for a left eye disability, to include status post retinal detachment repair.

3. Entitlement to service connection for headaches, to include as secondary to residuals of a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for headaches, to include as secondary to service-connected residuals of a head injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Residuals of a head injury, to include post-concussion syndrome, are causally related to an in-service event, injury or disease.

2. A left eye disability is not shown to be causally or etiologically related to an in-service event, injury or disease or to have manifested in service or within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

1. The criteria for service connection for residuals of a head injury, to include post-concussion syndrome, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for a left eye disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the fully favorable decision as to service connection for residuals of a head injury, no discussion of VA's duty to notify and assist as to that claim is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2008, prior to the initial unfavorable adjudication in June 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2009. The examiner determined that it was impossible to determine the cause of the retinal detachment because the detachment had already been repaired and there was significant peripheral scarring as a result of the surgery. While bare statements from an examiner indicating an opinion cannot be rendered without resorting or speculation are generally considered inadequate, such an opinion can be considered adequate if the examiner provides a rationale supporting why an opinion cannot be rendered. Jones v. Shinseki, 23 Vet. App. 382 (2010). Here, the examiner specifically stated why an opinion as to the etiology of the left eye injury could not be rendered, and therefore the Board finds that the opinion is adequate, and the claim need not be remanded for a new examination. 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Residuals of a Head Injury

The April 2009 VA examiner diagnosed the Veteran with post-concussion syndrome and indicated that the post-concussion syndrome was at least as likely as not related to his in-service blunt force trauma, which is reflected in February 1981 service treatment records. No other medical evidence on the issue of nexus is of record. As such, service connection for residuals of a head injury, to include post-concussion syndrome, is warranted. 38 C.F.R. § 3.303.

B. Left Eye Disability

The Veteran contends he is entitled to service connection for a left eye disability. The evidence of record shows that the Veteran was diagnosed with left eye retinal detachment in December 2007, and that he is currently status post left eye retinal detachment repair. The evidence also shows that the Veteran sustained blunt force trauma to the head in February 1981 while in service, to which the Veteran attributes his current left eye disability. As such, the second element of an in-service event, injury or disease has been met. Therefore, the central issue in the claim is whether there is a causal relationship between the Veteran's current left eye disability and the in-service injury.

Initially, the Veteran's current left eye disability is not a listed chronic disease for VA purposes nor is it encompassed by a broader listed term. 38 C.F.R. § 3.309(a). As the left eye disability is not a recognized chronic disease, service connection based on a chronic disease and based on continuity of symptomatology are not applicable or warranted in this particular case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a). 

Turning to direct service connection, the preponderance of the evidence is against a finding that the Veteran's left eye disability is causally related to his active duty service. The Veteran has stated that his left eye disability is related to the blunt force trauma to his head he sustained in-service. However, the Veteran is not competent to opine as to the presence of a causal relationship between his current disability and an in-service event or injury, as to do so requires ophthalmological expertise. Jandreau, 492 F.3d at 1377.

Turning to the medical evidence of record, the Veteran was provided with a VA examination in April 2009. The examiner stated that the Veteran was status post detached retina repair, but also opined it was impossible to provide an opinion as to the etiology of the detached retina. In support of this conclusion, the examiner noted that the fact that the detached retina had been repaired interfered with the ability to determine etiology, as did the significant peripheral scarring resulting from the surgery. As the opinion is supporting by a rationale indicating why an opinion cannot be provided, the opinion is adequate. See Jones, 23 Vet. App. 382. However, as it does not provide an opinion either way, the opinion is entitled to no probative weight as to the issue of nexus. 

Private eye treatment records associated with the claims file indicate that in November 2007 the Veteran reported that he had experienced decreased vision in his left eye for over the prior weeks, and first began noticing photopsias approximately 2 years ago. Prior to this November 2007 record, there is no evidence of complaints of a left eye disability since the Veteran's separation from service in September 1981. No left eye disability or complaints therefore were noted on the Veteran's August 1981 separation examination, and on the corresponding report of medical history the Veteran noted that he had vision in both eyes and did not note any left eye difficulties. While such gaps in time without complaint of or treatment for a disability are not dispositive of the issue of nexus, the 26 year period without complaint in this case weighs heavily against the Veteran's lay statements of record. Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333.

Further, to the extent the Veteran's lay statements indicate he has had left eye difficulties since service, the contradictory statements present in his August 1981 separation medical examination and medical history and the November 2007 private eye treatment records undermine the credibility of those statements. As the Veteran's statements concerning persistent left eye impairment since service are not credible, they are entitled to no probative weight.

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current left eye disability is causally or etiologically related to his active duty service. As the third element is not met, direct service connection is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for residuals of a head injury, to include post-concussion syndrome, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to service connection for a left eye disability, to include status post retinal detachment repair, is denied.


REMAND

During his hearing, the Veteran's representative indicated that the Veteran's headaches were also being claimed as secondary to his residuals of a head injury, to include post-concussion syndrome. As service connection for residuals of a head injury has been granted herein, the Board finds that the Veteran must be provided with proper notice of the evidence needed to substantiate a claim of secondary service connection for his headaches. 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. 183. Therefore, the Board must remand the claim so a notice letter containing the appropriate information can be provided.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. 38 C.F.R. 
§ 3.159(c)(4). In this case, the April 2009 VA examiner stated that the Veteran's headaches were less likely than not related to his active duty service. However, the issue of secondary service connection, specifically whether the Veteran's claimed headaches were caused or aggravated by his residuals of a head injury, to include post-concussion syndrome, was not addressed. As neither the questions of aggravation nor causation for secondary service connection have been addressed, the Board finds it must remand for a new VA examination so that an opinion can be obtained. El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

While on remand, appropriate efforts should be made to obtain any further relevant VA treatment records, as well as any additional private treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5103 and 5103A and any other applicable legal precedent. In particular, the Veteran should be informed of what is necessary to establish secondary service connection for the claimed headaches.

2. Make all appropriate efforts to obtain and associate with the claims file any additional relevant VA medical records, to include from the Miami VA Medical Center and the Broward County VA OPC, as well as any private records identified and authorized for release.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the nature and etiology of his headaches. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions: 

a) Is it at least as likely as not (a 50 percent or greater probability) that the claimed headaches were caused by the Veteran's service-connected residuals of a head injury, to include post-concussion syndrome?

b) If not, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed headaches were aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected residuals of a head injury, to include post-concussion syndrome?

c) If the answers to (a) and (b) above are no, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed headaches are otherwise etiologically related to service, or were manifest within one year thereafter? 

A detailed rationale supporting the examiner's opinion should be provided. 

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


